Cole, J.
However cordially I might agree with the conclusion reached by the foregoing opinion, if the question was res integra, I cannot free myself from the conviction that the rules and analogies derived from the previous decisions of this court, when applied to these cases, lead to the same decision as made by the district court. It seems to me, therefore, that obedience to the doctrine of stare decisis requires us to order the judgments affirmed. For this reason, I dissent from the foregoing opinion.